Citation Nr: 1236973	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-23 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for the Veteran's service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 2001.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

In March 2010, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board acknowledges that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447 (2009).  In this case, however, the only issue before the Board for adjudication is entitlement to an increased rating for hemorrhoids, and the Veteran has not alleged that he is unable to work on account of this condition.  As the Veteran does not allege that he is unemployable on account of the sole issue before the Board, the Board cannot take appellate jurisdiction over his claim for a TDIU.  As explained below, his claim is thus referred to the RO for adjudication.  

Further, in August 2012, the Veteran filed a claim seeking a 100 percent rating for a period of hospitalization.  This claim has not yet been adjudicated and is therefore also referred to the RO.  Additionally, treatment records and a VA examination from December 2010 show a possible worsening of the Veteran's PTSD symptoms.  The Board thus also finds that a claim of entitlement to an increased rating for the Veteran's service-connected PTSD and suggest that the Veteran may not be able to work due to the disability.  Thus, the issues of entitlement to a 100 percent rating on the basis of hospitalization, entitlement to an increased rating for PTSD, and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks an increased rating for his service-connected hemorrhoids.  For the reasons that follow, his claim must be remanded.

The Board notes that the Veteran last underwent a VA examination for his disability in September 2006.  Since that time, the Veteran contends that his disability has worsened.  In his July 2008 Notice of Disagreement, for instance, the Veteran described the treatment that he had received since his previous examination and denial.  In a June 2009 letter, the Veteran again described his worsening symptoms and argued that his condition warrants a compensable rating.  

Given the Veteran's statements regarding his disability and its deterioration and the length of time that has passed since his last examination, VA is required to provide him a contemporaneous VA examination to assess the current nature, extent and severity of his hemorrhoids.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

Further, accompanying his July 2008 Notice of Disagreement, the Veteran sent a record of his treatment from Florida Hospital Celebration.  It does not appear that the Veteran has sent any other records from this hospital, nor does it appear that he has provided VA with a release to obtain these records on his behalf.  On remand, the Veteran should thus be provided with an opportunity to allow VA to obtain these records or for him to provide these records directly to VA.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his hemorrhoids, including any impact this condition has on his ability to work. He should be provided an appropriate amount of time to submit this lay evidence.

2.  With any necessary assistance from the Veteran, VA should attempt to obtain records of the Veteran's treatment from Florida Hospital Celebration.  The Veteran should be informed that he may provide these records himself, or that he may provide VA with a release to obtain these records on his behalf.  Should the Veteran provide VA with a release to obtain these records, then at least two attempts to obtain these records should be undertaken unless it is made evident by the first request that a second request would be futile in obtaining such records, and all efforts to obtain these records should be documented in his claims folder.  

3.  The RO/AMC should either electronically or physically associate all VA treatment records of the Veteran's dated from May 2012 and thereafter with his claims folder.

4.  After the above ordered development has been completed, the Veteran should undergo a VA examination to determine the current nature and severity of his service-connected hemorrhoids.  The examiner should review the Veteran's claims file and should indicate in the report provided that this review was accomplished.  

The examiner should then examine the Veteran and provide detail regarding the current nature and severity of the Veteran's service-connected hemorrhoids.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The RO shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

